Name: Commission Regulation (EC) No 2139/98 of 6 October 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protective designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 under protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  foodstuff;  marketing;  animal product
 Date Published: nan

 Avis juridique important|31998R2139Commission Regulation (EC) No 2139/98 of 6 October 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protective designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 under protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 270 , 07/10/1998 P. 0007 - 0008COMMISSION REGULATION (EC) No 2139/98 of 6 October 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protective designations of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 under protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Regulation (EC) No 1068/97 (2), and in particular Article 7(5)(b) thereof,Whereas, in accordance with Article 5 of Regulation (EEC) No 2081/92 France, has sent the Commission an application for registration of a name as a geographical indication;Whereas it has been found, in accordance with Article 6(1) of the above Regulation, that the application meets all the Regulation's requirements, in particular that all the information required under Article 4 has been provided;Whereas several declarations of opposition within the meaning of Article 7 of the above Regulation were sent to the Commission following publication of the name in the Annex to this Regulation in the Official Journal of the European Communities (3) but that only one of these declarations was considered justified and accordingly admissible; whereas the declarations of opposition deemed inadmissible either failed to show the grounds on which the opposition was based or did not relate to the comprehensive grounds for opposition laid down in paragraph 4 of that Article;Whereas in accordance with Article 7(5) of that Regulation and in view of the fact that French producers submitted a declaration of opposition, the Commission invited the Member State concerned to seek agreement; whereas, however, no agreement was reached and the Commission must accordingly decide on registration of the name in question;Whereas, with regard to a declaration of opposition from Danish producers, the Commission had to reconsider its position because of factors which had not come to light at the time the opposition was sent to the Commission; whereas that opposition should also be declared admissible;Whereas, under Article 13(4) of Regulation (EEC) No 2081/92, as added by Council Regulation (EEC) No 535/97 (4), provision may be made for a transitional period of up to five years under Article 7(5)(b), where inter alia products exist (as in this case) which have been legally on the market for at least five years preceding the date of the publication provided for in Article 6(2) of Regulation (EEC) No 2081/92; whereas such transitional period may be provided for only where undertakings have legally marketed the products concerned using the names in question continuously for at least five years preceding the date of publication provided for in Article 6(2) of that Regulation; whereas the Member States in question state that these conditions have been fulfilled;Whereas in view of the arguments put forward by the parties concerned, a transitional period of three years is appropriate; whereas this transitional period applies to the companies 'Salaisons du Pays d'Oc`, 'SÃ ¸r-Wi A/S`, 'SÃ ¸rwi A/S`, 'Suhls PÃ ¥lÃ ¦g A/S`, 'Steff-Houlberg`, 'Vestjyske Slagterier A.m.b.a.` and 'Danish Crown`; whereas those companies fulfil the conditions laid down in Article 13(4) of Regulation (EEC) No 2081/92;Whereas, as a result, this name should be entered in the 'Register of protected designations of origin and protected geographical indications` and should therefore enjoy Community protection as a geographic indication;Whereas the Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (5) as last amended by Regulation (EC) No 2008/98 (6);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee for Geographical Indications and Designations of Origin,HAS ADOPTED THIS REGULATION:Article 1 The name in the Annex hereto is hereby added to the Annex to Commission Regulation (EC) No 2400/96 and is entered in the 'Register of protected designations of origin and protected geographical indications` as a protected geographical indication (PGI) as provided for in Article 6(3) of Regulation (EEC) No 2081/92.The companies 'Salaisons du Pays d'Oc`, 'SÃ ¸r-Wi A/S`, 'SÃ ¸rwi A/S`, 'Suhls PÃ ¥lÃ ¦g A/S`, 'Steff-Houlberg`, 'Vestjyske Slagterier A.m.b.a.` and 'Danish Crown` may continue to market their product under the name 'Jambon de Bayonne` for a period of three years from the date of entry into force of this Regulation. The label shall show clearly the true origin of the product.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 22, 22. 1. 1997, p. 3.(4) OJ L 83, 25. 3. 1997, p. 3.(5) OJ L 327, 18. 12. 1996, p. 11.(6) OJ L 266, 1. 10. 1998, p. 24.ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY INTENDED FOR HUMAN CONSUMPTION Meat-based products:FRANCE- Jambon de Bayonne (PGI)